Title: Thomas Jefferson: Estimate of Bricks for 6 shafts of Doric columns, 13 May-31 Aug. 1822, 13 May 1822
From: Jefferson, Thomas
To: 


                        
                        
                    Estimate of bricks for 6. shafts of Dor. columnslarger diam 23. I. dimd do 20.1 IShaft about 14. f. clear of base and cap.16. headers lay a course}to be laid in alter-8. streachers lay a course-nate coursescall each third of the column 5. f. or 20. coursessuppose for the lowest & middle third, the large brickand the upper third the dimd bricksthe lower & middle 3d20. courses header ×16=320. headers20. do stretchers×8=160. stretchersupper 3d10. do headers×16=16010 do streachers×8=80each column then will takelarge headers320}480. headerssmall do160large stretchers160}240. stretcherssmall do806. columns will takelarge headers1920}2880small do960large stretchers960}1440small do4804320say2200large headersto wit280. 5/7 are ones1100large stretchers1401100small headers140600small stretchers120500068043205000about 1000 common bricks to fill the hollows+4000do for cistern5000May 13. 22. wrote to J. Perry to provide them.common bricks broughtJune201400211400221400241822. Aug. 30. col. bricksJerryIsaacAug. 3052550050050031500500